 



NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

Warrant No. W-26 Warrant to Purchase 300,000 Shares of Common Stock Dated:
October 10, 2019  

 

WARRANT TO PURCHASE COMMON STOCK

 

Of

 

Synthesis Energy Systems, Inc.

 

FOR VALUE RECEIVED, Market Development Consulting Group, Inc. (the “Holder”) is
entitled, upon the terms and subject to the conditions set forth below, to
purchase from Synthesis Energy Systems, Inc., a Delaware corporation (the
“Company”), 300,000 shares (“Warrant Shares”) of the common stock, $0.01 par
value per share, of the Company (“Common Stock”), upon surrender of this
Warrant, at the principal office of the Company referred to below, with the
Notice of Exercise attached hereto duly executed, and simultaneous payment
therefore in lawful money of the United States at the exercise price of $3.00
per share (the “Exercise Price”). This Warrant is being issued as of October 10,
2019 (the “Warrant Issue Date”).

 

1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the Warrant Issue Date and ending at 5:00 p.m., Central Time, on the tenth
anniversary of the Warrant Issue Date, and shall be void thereafter (the
“Term”).

 

2. Exercise of Warrant.

 

(a) Method of Exercise. During the Term, The purchase rights represented by this
Warrant are exercisable by the Holder, in whole or in part, at any time or from
time to time by the surrender of this Warrant and the Notice of Exercise
attached hereto as Exhibit A duly completed and executed on behalf of the
Holder, at the principal office of the Company (or such other office or agency
of the Company as it may designate by notice in writing to the Holder at the
address of the Holder appearing on the books of the Company), upon either
payment in cash, certified check or wire transfer of funds of the Exercise Price
or by an exchange of shares of Common Stock as described in the following
paragraph.

 

   

 

 

In lieu of a cash payment, the Holder may elect to exchange all or some of this
Warrant for shares of Common Stock equal to the value of the amount of the
Warrant being exchanged on the date of exchange. If the Holder elects to
exchange this Warrant for shares, the Holder shall tender to the Company the
Warrant for the amount being exchanged, along with written notice of the
Holder’s election to exchange some or all of this Warrant, and the Company shall
issue to the Holder the number of shares of Common Stock computed using the
following formula:

 

X= Y(A-B)

A

 

  Where X =   the number of shares of Common Stock to be issued to the Holder.  
        Y =   the number of shares of Common Stock purchasable under the amount
of the Warrant being exchanged (as adjusted to the date of such calculation),  
        A =   the closing price of the Common Stock on the day immediately
preceding the date of exercise of the Warrant on the consolidated reporting
system of the securities exchange on which the Common Stock is then listed.    
      B =   Exercise Price.

 

This Warrant shall be exercisable immediately in whole or in part.

 

(b) Issuance of Shares. This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the Warrant
Shares issuable upon such exercise shall be treated for all purposes as the
holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event within three (3)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the Warrant Shares issuable upon such exercise. In the event that this Warrant
is exercised in part, the Company, at the request of the Holder and at Company
expense, will execute and deliver a new Warrant of like tenor exercisable for
the number of Warrant Shares for which this Warrant may then be exercised.

 

   

 

 

(c) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
affiliates (such Persons, “Attribution Parties”)), would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below). For purposes
of the foregoing sentence, the number of shares of Common Stock beneficially
owned by the Holder and its affiliates and Attribution Parties shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the Holder
or any of its affiliates or Attribution Parties and (ii) exercise or conversion
of the unexercised or nonconverted portion of any other securities of the
Company (including, without limitation, any other Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its affiliates or
Attribution Parties. Except as set forth in the preceding sentence, for purposes
of this Section 2(e), beneficial ownership shall be calculated in accordance
with Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates and Attribution Parties) and of which portion of
this Warrant is exercisable, in each case subject to the Beneficial Ownership
Limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 2(c), in determining the number of outstanding
shares of Common Stock, a Holder may rely on the number of outstanding shares of
Common Stock as reflected in (A) the Company’s most recent periodic or annual
report filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the transfer agent for the Common Stock setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within one trading day confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its affiliates or Attribution Parties since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The limitations
contained in this paragraph shall apply to a successor holder of this Warrant.

 

   

 

 

3. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled (after
aggregating all shares that are being issued upon such exercise), the Company
shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

 

4. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

5. No Rights as Stockholder. This Warrant does not entitle the Holder to any
voting rights or other rights as a stockholder of the Company prior to the
exercise hereof.

 

6. Restrictions on Transferability of Securities.

 

(a) Restrictions on Transferability. This Warrant and the Warrant Shares
issuable upon exercise of this Warrant (collectively the “Securities”) shall not
be sold, assigned, transferred or pledged except upon the conditions specified
in this Section 6.

 

(b) Restrictive Legends. Each certificate representing the Securities and any
other securities issued in respect of the Securities upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event, shall
(unless otherwise permitted by the provisions of Section 6(c)) be stamped or
imprinted with a legend in substantially the following form (in addition to any
legend required under applicable state securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND MAY NOT BE
OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE
ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SECURITIES
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Each holder of Securities and each subsequent transferee consents to the Company
making a notation on its records and giving instructions to any transfer agent
of the Securities in order to implement the restrictions on transfer established
in this Section 6.

 

(c) Notice of Proposed Transfers. The Securities may be sold or transferred (i)
as permitted pursuant to Section 6(d) hereof, and (ii) otherwise, with the prior
written consent of the Company, such consent not to be unreasonably withheld or
delayed. Each holder of a warrant or stock certificate, as the case may be,
representing the Securities, by acceptance thereof, agrees to comply in all
respects with the provisions of this Warrant. Such holder agrees not to make any
disposition of all or any portion of the Securities unless and until (X) there
is then in effect a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering such proposed disposition and such
disposition is made in accordance with such registration statement or (Y) such
holder shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, such holder shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such shares under the Securities Act.

 

   

 

 

(d) Exempt Transfers. Notwithstanding the foregoing Section 6(c), no such
registration statement or opinion of counsel shall be necessary for a transfer
by a holder of a warrant or stock certificate, as the case may be, representing
Securities in compliance with Rule 144(k) (or any successor provision) of the
Securities Act so long as the Company is furnished with satisfactory evidence of
compliance with such rule.

 

7. Reservation of Stock. The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued
capital stock a sufficient number of shares to provide for the issuance of
Warrant Shares upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation to provide
sufficient reserves of shares of capital stock issuable upon exercise of this
Warrant. The Company further covenants that all Warrant Shares that may be
issued upon the exercise of rights represented by this Warrant and payment of
the Exercise Price, all as set forth herein will be duly and validly authorized
and issued, fully paid and non-assessable and free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously therewith). The Company agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for Warrant Shares upon the exercise of this Warrant.

 

8. Adjustments. If the Company at any time while this Warrant remains
outstanding and unexpired shall (i) split, subdivide, combine or recapitalize
the issued and outstanding Common Stock into a different number of shares of the
same class, (ii) increase the number of shares of Common Stock outstanding
without receiving compensation therefore in money, services or property, or
(iii) by reclassification or recapitalization of securities or otherwise, change
the Common Stock into the same or a different number of securities of any other
class or classes, this Warrant shall thereafter represent the right to acquire
such number and kind of securities as would have been issuable as the result of
such change with respect to the Warrant Shares immediately prior to the
happening of such event.

 

In addition, in the event of a Corporate Event (defined below), the Holder shall
be entitled to receive, in lieu of the Warrant Shares, such shares of capital
stock or other securities or property as may be issuable or payable with respect
to or in exchange for the number of Warrant Shares which the Holder would have
received had he exercised the Warrant immediately prior to such Corporate Event.
A “Corporate Event” means any of the following: (i) a dissolution or liquidation
of the Company, (ii) a sale of all or substantially all of the Company’s assets
or (iii) a merger, consolidation or combination involving the Company (other
than a merger, consolidation or combination (A) in which the Company is the
continuing or surviving corporation and (B) which does not result in the
outstanding shares of Common Stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof).

 

   

 

 

9. Registration Rights. For so long as any Warrant Shares remain outstanding and
remain subject to resale restrictions, if the Company files any registration
statement for the issuance, sale and/or resale of any shares of its Common
Stock, then the Company shall be obligated to include in such registration
statement the resale of all Warrant Shares; subject to the following conditions
and restrictions: (i) if such rights are exercised by the Holder in connection
with an underwritten offering of shares of capital stock of the Company, then
the Company shall not be required to include any Warrant Shares in such
underwritten offering unless the Holder accepts the terms of the underwriting as
agreed upon between the Company and its underwriters, and then only in such
quantity as the underwriters in their sole discretion determine will not
jeopardize the success of Company’s capital stock offering; (ii) for the
avoidance of doubt, in no event shall the Company be required to file a
post-effective amendment to any registration statement currently in effect as of
the Warrant Issue Date in order to accommodate the Holder’s rights granted
pursuant to this Section 9; and (iii) the rights of the Holder described in this
Section 9 shall not apply with respect to any Warrant Shares which the Holder
may sell pursuant to Rule 144(k) or which Consultant otherwise may sell in
compliance with the Securities Act of 1933, as amended, and applicable state
securities laws without volume, manner of sale or other limitations or
restrictions.

 

10. Amendments and Waivers. This Warrant may not be amended except with the
written consent of the Company and the Holder. Any amendment effected in
accordance with this Section 10 shall be binding upon each future holder of this
Warrant. No waivers of, or exceptions to, any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.

 

11. Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Holder in respect of which such shares are issued,
and in such case, the Company shall not be required to issue or deliver any
certificate for Warrant Shares or any Warrant until the person requesting the
same has paid to the Company the amount of such tax or has established to the
Company’s reasonable satisfaction that such tax has been paid. The Holder shall
be responsible for income taxes due under federal, state or other law, if any
such tax is due.

 

12. Notices. Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery or overnight courier,
then such notice shall be deemed given upon receipt of confirmation of such
delivery, and (ii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) five days
after such notice is deposited in first class mail, postage prepaid. All notices
shall be addressed as follows: if to the Holder, c/o Fredrick G. Lautz Esq.
Quarles & Brady, 411 East Wisconsin Avenue Suite 2040, Milwaukee, Wisconsin
53202, and if to the Company, at One Riverway, Suite 1700, Houston, Texas 77056
or at such other address as the Holder or the Company may designate by ten days’
advance written notice to the other.

 

13. Benefits. Nothing in this Warrant shall be construed to give any person,
firm or corporation (other than the Company and the Holder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the Company and the Holder.

 

14. Successors. All the covenants and provisions hereof by or for the benefit of
the Holder shall bind and inure to the benefit of its respective successors and
assigns hereunder.

 

15. Saturdays, Sundays and Holidays. If the last or appointed day for the taking
of any action or the expiration of any right granted herein shall be a Saturday,
Sunday or legal holiday, then (notwithstanding anything herein to the contrary)
such action may be taken or such right may be exercised on the next succeeding
day that is not a Saturday, Sunday or legal holiday.

 

16. Counterparts. This Warrant may be executed through the use of separate
signature pages or in any number of counterparts (including by facsimile or
Portable Document Format (pdf) transmission), and each of such counterparts
shall, for all purposes, constitute one agreement binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.

 

[Signature Page Follows]

 

   

 

 

IN WITNESS WHEREOF, Synthesis Energy Systems, Inc. has caused this Warrant to be
executed by its officers thereunto duly authorized.

 

  SYNTHESIS ENERGY SYSTEMS, INC.         By: /s/ Robert Rigdon   Name: Robert
Rigdon   Title: President and CEO

 

Acknowledged and Agreed:         Market Development Consulting Group, Inc.      
  By: /s/ David E. Castaneda   Name: David E. Castaneda   Title: President  

 

   

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

To: Synthesis Energy Systems, Inc.



 

1. The undersigned hereby elects to purchase _______ shares of Common Stock
(“Stock”) of Synthesis Energy Systems, Inc. (the “Company”) pursuant to the
terms of the attached Warrant, and (check the applicable box):

 

[  ] tenders by means of a cash payment herewith payment in full of the purchase
price and any transfer taxes payable pursuant to the terms of the Warrant.

 

[  ] elects the net exercise option pursuant to Section 2(a) of the Warrant, and
accordingly requests delivery of a net of ______________ of such securities.

 

2. The shares of Stock to be received by the undersigned upon exercise of the
Warrant are being acquired for its own account, not as a nominee or agent, and
not with a view to resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same. The undersigned further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to the shares of Stock. The undersigned believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Stock.

 

3. The undersigned understands that the shares of Stock are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in transactions not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act of 1933, as amended (the
“Securities Act”), only in certain limited circumstances. In this connection,
the undersigned represents that it is familiar with Rule 144 promulgated under
the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

4. The undersigned understands the instruments evidencing the Stock may bear one
or all of the following legends:

 

(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND MAY NOT BE
OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE
ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SECURITIES
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(b) Any legend required by applicable state law.

 

5. Please issue a certificate or certificates representing said shares of Stock
in the name of the undersigned:

 





 ________________________________________________

[Name]



 

Executed on _________________________________________(date)



By:_____________________________________________________



Name:___________________________________________________



Title (if applicable):_________________________________________



Federal Tax ID or Social Security No.:___________________________

 

   

 

 

